STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                              FOR PUBLICATION
                                                              May 25, 2017
             Plaintiff-Appellant,

v                                                             No. 335541
                                                              St. Clair Circuit Court
TIMOTHY MATTHEW PARKER,                                       LC No. 2016-001135-FH

             Defendant-Appellee.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

RONAYNE KRAUSE, J. (concurring).

      I concur in result only.

                                                    /s/ Amy Ronayne Krause




                                         -1-